      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

PAYLESS SHOESOURCE (PANAMA), S.A., )
                                   )
          Plaintiff,               )
                                   )
vs.                                ) Case No. 5:21-cv-4033
                                   )
BEAZLEY INSURANCE COMPANY, INC., )
                                   )
          Defendant.
                                   )

                                         COMPLAINT

       Plaintiff, Payless Shoesource (Panama), S.A. (“Payless”), sues Beazley Insurance

Company, Inc. (“Beazley”) for breach of contract and in support alleges:

                                    NATURE OF ACTION

       1.      This is an action for breach of contract arising out of Beazley’s failure to pay

amounts owed to Payless under the crime insurance policy Beazley issued to Payless in Topeka,

Kansas for loss Payless incurred when it transferred money based on fraudulent invoices and

fraudulent payment instructions made by third parties.

                          PARTIES, JURISDICTION AND VENUE

       2.      Payless Shoesource (Panama), S.A. is a foreign corporation incorporated and

existing under the laws of the Republic of Panama with its principal place of business located in

Panama City, Panama.

       3.      Upon informed belief, Defendant Beazley is a corporation incorporated and

existing under the laws of the State of Connecticut with its principal place of business located in

Farmington, Connecticut. Beazley is an insurance company authorized by the Kansas Department

of Insurance to issue insurance policies in Kansas.
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 2 of 10




        4.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(2) as

complete diversity of citizenship exists between the parties and the amount in controversy exceeds

$75,000 exclusive of interest, attorneys’ fees and costs.

        5.      Venue is proper in this district because the insurance policy at issue was issued to

Payless in this district, where Plaintiff’s parent company, Payless LLC is incorporated and holds

its principal place of business, Beazley actively conducts business in this district, and a substantial

part of the acts and omissions giving rise to this dispute between the parties occurred in this district.

                                          BACKGROUND

I.      THE POLICY

        6.      Beazley issued a crime insurance policy bearing policy number V2417D180101 to

Payless, Inc. in Topeka, Kansas, insuring Payless, Inc. and its subsidiaries, including Plaintiff,

against, among other things, fraudulent instruction coverage, computer fraud and “funds transfer

fraud” coverage, and forgery and alteration coverage for the August 10, 2018 to August 10, 2019

policy period (the “Policy”). A copy of the Policy is attached as Exhibit A.

        7.      Fraudulent Instruction Coverage: The Policy’s Fraudulent Instruction Coverage

obligates Beazley to “indemnify [Payless] for loss resulting directly from an Insured having

transferred, paid, or delivered any Money or Securities as a direct result of Fraudulent

Instructions provided by a person purporting to be a Vendor, Client, or an Authorized

Employee.” Ex. A, Policy at Endorsement Form No. E06802 at ¶ 1.

        8.      The Policy’s Fraudulent Instruction Coverage is subject to a $5,000,000.00 per-loss

limit of liability and $100,000.00 per-loss deductible. Id. at ¶ 6.

        9.      Under the Policy, “[a]ll losses arising out of or resulting from the same Fraudulent

Instruction, multiple or a series of Fraudulent Instructions purporting to be from the same




                                                  -2-
          Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 3 of 10




Vendor, Client, or Authorized Employees … shall be deemed a single loss under th[e] Policy

subject to the each loss limit set forth in Section 6 of” the Fraudulent Instruction Coverage

endorsement. Id. at ¶ 4.

          10.   The Policy defines “Insured” to mean Payless, Inc. “and/or any additional

Insureds listed therein and any Subsidiary.” “Subsidiary” is defined to mean “any entity, while

more than 50% of the outstanding voting securities representing the right to vote for the election

of such entity’s directors or the right to elect or otherwise designate more than 50% of such entity’s

managers is owned or controlled by the Insured directly or indirectly, if such entity: (1) was owned

prior to the inception date of this Policy and was insured under a policy issued by the insurer of

which this Policy is a renewal; (2) was owned on the inception date of this Policy; [or] (3) become

so owned after the inception date of this Policy pursuant to Clause VII.B.1.” Id. at Section II –

Definitions ¶¶ Q, BB. “Subsidiary” is also defined to include “participation in a Joint Venture,

but only to the extent of the Insured’s ownership interest, unless (1) the Insured has the largest

ownership of any Joint Venture partner;” (2) “[t]he Insured is contractually obligated to manage

and supervise the operation;” and (3) “[t]he Insured’s policies and procedures are established and

adhered to for operation of the Joint Venture.” Id. at Endorsement Form No. E03396.

          11.   Plaintiff is an “Insured” under the Policy.

          12.   The Policy defines “Fraudulent Instructions” to mean “a fraudulent written

instruction, electronic instruction (including email or web-based instruction) or telephone

instruction that is intended to mislead an Insured through the misrepresentation of a material fact

that is relied upon in good faith by such Insured.” Ex. A, Policy at Endorsement Form No. E06802

at ¶ 2.




                                                -3-
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 4 of 10




        13.     The Policy defines “Authorized Employee” to mean “an employee who is

authorized by the Insured to transfer Money or Securities or to instruct other Employees to

transfer Money or Securities.” Id.

        14.     Computer Fraud and Funds Transfer Fraud Coverage: The Policy’s Computer

Fraud and Funds Transfer Fraud Coverage obligates Beazley to “indemnify [Payless] for: (1) loss

of or damage to Money, Securities or Property resulting directly from Computer Fraud

committed solely by a Third Party; or (2) loss of Money or Securities contained in a Transfer

Account at a Financial Institution resulting directly from Funds Transfer Fraud committed

solely by a Third Party.” Ex. A, Policy at Section I – Insuring Clauses ¶ F.

        15.     The Policy defines “Computer Fraud” to mean “the Theft of Money, Securities,

or Merchandise by a Third Party, through the use of any Computer System.” Id. at Section II

– Definitions ¶ C.

        16.     The Policy defines “Theft” to mean “any act of stealing.” Id. at ¶ CC.

        17.     The Policy defines “Third Party” to mean “any person or entity other than an

Insured, Employee or Executive Shareholder.” Id. at ¶ DD.

        18.     The Policy defines “Computer System” to mean “a computer or computer network

including input, output, processing, storage and communication facilities and shall include off-line

media libraries.” Id. at ¶ D.

        19.     The Policy defines “Funds Transfer Fraud” to mean “fraudulent written,

electronic, telegraphic, cable, teletype or telephone instructions by a Third Party issued to a

Financial Institution directing such institution to transfer, pay or deliver Money or Securities

from any account maintained by an Insured at such institution, without the Insured’s knowledge

or consent.” Id. at ¶ P.




                                               -4-
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 5 of 10




       20.     The Policy defines “Transfer Account” to mean an account maintained by the

Insured at a Financial Institution from which the Insured can initiate the transfer, payment or

delivery of Money or Securities.” Id. at ¶ EE.

       21.     The Policy defines “Financial Institution” to include “a bank, credit union, saving

and loan association, trust company or other licensed financial service where the Insured

maintains a Transfer Account.” Id. at ¶ N.

       22.     The Policy’s Computer Fraud and Funds Transfer Fraud Coverage is subject to a

$10,000,000.00 per-loss limit of liability and $250,000.00 per-loss deductible.

       23.     Forgery or Alteration Coverage: The Policy’s Forgery and Alteration coverage

obligates Beazley to “indemnify [Payless] for loss resulting directly from Forgery or alteration by

a Third Party of any … orders or directions to pay a sum certain in Money that are: (1) made or

drawn by or upon the Insured or that are purported to have been so made or drawn; or (2) made

or drawn by one acting as the Insured’s agent or that are purported to have been so made or

drawn.” Ex. A, Policy at Section I – Insuring Clauses ¶ B.

       24.     The Policy defines “Forgery” to mean “the signing of another natural person or

entity’s name with intent to deceive, but does not mean a signature that includes one’s own name,

with or without authority, in any capacity for any purpose.” Id. at Section II – Definitions ¶ O.

The Policy further states that “[m]echanically or electronically produced or reproduced signatures

shall be treated the same as hand-written signatures.” Id.

       25.     The Policy’s Forgery and Alteration Coverage is subject to a $10,000,000.00 per-

loss limit of liability and $250,000.00 per-loss deductible.

II.    THE FRAUDULENT INSTRUCTIONS AND RESULTING LOSS

       26.     On March 5, 2019, third parties gained unauthorized access to the email account of




                                                 -5-
       Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 6 of 10




Payless’ Director of Income Tax, David Diedel.

        27.     The third parties created a series of falsified invoices purporting to be from vendors

Binzhi Import and Export Co. Ltd. and its subsidiary Ming Chuen Sheng Trading Co.

        28.     Using the compromised email account and the falsified invoices, the attackers,

purporting to be Mr. Diedel and Payless’ Chief Financial Officer, Mario Zarazua, provided a series

of fraudulent wire instructions to Payless’ accounts payable department, causing Payless to

transfer, pay and deliver money to a bank account at Bank of China HK, Ltd. in Hong Kong, China

via four separate wire transfers on March 8, 2019, March 11, 2019, March 15, 2019, and March

18, 2019.

        29.     Each email conveying the fraudulent instructions included Mr. Diedel and Mr.

Zarazua’s standard email signatures, which Payless’ accounts payable representative verified prior

to initiating the transactions at issue.

        30.     The March 11, 2019 wire transfer was rejected by the receiving bank, but, per

additional fraudulent instructions provided by the third parties impersonating Mr. Diedel and Mr.

Zarazua, successfully re-issued on March 18, 2020.

        31.     The successful wire transfers totaled $1,268,750.00, broken down by date and

payee as follows (the “Loss”):

    Payment Date          Invoice No.            Amount                 “Vendor” Recipient
                                                                    Ming Chuen Sheng Trading
    March 8, 2019            131708            $393,750.00
                                                                    Co.

                                           $656,250.00 (rejected Binzhi Import and Export Co.
    March 11, 2019        2019ADM2
                                            by receiving bank)   Ltd.

                                                                    Ming Chuen Sheng Trading
    March 15, 2019          131708-2           $218,750.00
                                                                    Co.

                                                                    Ming Chuen Sheng Trading
    March 18, 2019       2019-ADM2-1           $656,250.00
                                                                    Co.


                                                 -6-
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 7 of 10




       32.        On March 20, 2019, Payless’ Controller received another email from David Diedel

attaching a fourth invoice and an instruction to pay the invoice in full.

       33.        On March 20, 2019, Payless’ Controller responded that Payless’ cash flow would

be “considerably affected” by the transfer and immediately began to further investigate whether

the instructions were legitimate.

       34.        That same day, Payless’ controller discovered that the invoices and transfer

instructions were fraudulent.

       35.        Payless immediately wrote to its bank attempting to recall the payments and recover

the funds.

       36.        The bank informed Payless that the bank was unable to recall or recover any of the

wire transfers.

       37.        Payless also informed the FBI, which initiated an investigation.

       38.        Payless also took action to secure its systems by retaining a third party, Mandiant

Solutions, to conduct a forensic investigation of the incident and determine additional measures

designed to prevent future incidents of this kind.

       39.        To date, Payless has been unable to recover any portion of the $1,268,750.00 in

transfers initiated as a result of the fraudulent instructions provided by the third parties.

       40.        Payless timely notified Beazley of its loss under the Policy.

       41.        Payless has suffered a loss due to Payless’ transfer, payment, and delivery of

“Money” as a direct result of “Fraudulent Instructions” provided by a person purporting to be a

“Vendor” or an “Authorized Employee” as those terms are defined by the Policy.

       42.        Payless has also suffered a loss resulting directly from “Computer Fraud”

committed solely by a “Third Party” under the Policy’s Computer Fraud Coverage.




                                                  -7-
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 8 of 10




          43.   Payless has also suffered a loss resulting directly from “Forgery” or alteration by

a “Third Party” of orders or directions to pay a sum certain in Money that were or purportedly

were made or drawn by Payless and/or one acting as Payless’ agent under the Policy’s Forgery

and Alteration Coverage.

          44.   In addition to the $1,268,750 loss described above, Payless has incurred and will

continue to incur covered “Expenses,” defined to mean expenses incurred to “establish the

existence and amount of a covered loss in excess of the Deductible,” as a result of the loss and

Beazley’s failure to pay, as well as other damages, attorneys’ fees, costs, and interest.

          45.   The loss and damages Payless seeks to recover from Beazley are covered under the

Beazley Policy and no exclusions or other limitations apply to defeat or limit coverage.

          46.   Two years have passed since Beazley received notice of Payless’ claim and, despite

multiple requests by Payless, Beazley has without just cause or excuse failed to pay the amount

due and owing Payless under its Policy.

          47.   Beazley’s refusal to pay is based on alleged application misrepresentations made

by Payless, through its Risk Insurance Manager, in Topeka Kansas.

          48.   Beazley’s refusal to pay the full amount of Payless’ loss is without just cause or

excuse.

                                  GENERAL ALLEGATIONS

          49.   Prior to bringing this action, Payless performed or otherwise satisfied all conditions

precedent to this action and coverage under the Policy. Alternatively, Payless has been excused

from performance of conditions precedent by Beazley’s acts, representations, conduct and/or

omissions.

          50.   Payless has engaged the undersigned firm to represent it in this action, and has




                                                 -8-
      Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 9 of 10




agreed to pay a reasonable fee for services rendered.

          51.   Pursuant to Kansas choice of law principles, Kansas law applies to this dispute.

                               COUNT I—BREACH OF CONTRACT

          52.   Payless re-allege Paragraphs 1 through 51 herein.

          53.   The Policy constitutes a valid, binding, and enforceable contract between Payless

and Beazley.

          54.   The Policy was issued to Payless in Topeka, Kansas and was in full force and effect

at all relevant times.

          55.   The Policy obligates Beazley to indemnify Payless for the covered losses described

herein.

          56.   Despite multiple requests by Payless, Beazley has failed to pay the amount due and

owing Payless as a result of the losses described herein.

          57.   By failing to pay the full amount owed to Payless under the Policy for the losses

described herein, Beazley is in breach of its Policy.

          58.   As a result of Beazley’s breach, Payless has sustained substantial damages and will

continue to sustain substantial damages, including but not limited to the deprivation of the owed

insurance proceeds, expenses associated with the investigation of the Loss and to establish the

existence and amount of covered loss under the Policy, interest, attorneys’ fees and costs

associated with this action.

          WHEREFORE, Payless respectfully requests that this Court enter judgment in its favor

holding Beazley in breach of its contract of insurance with Payless and awarding Payless the full

extent of its damages sustained as a result of Beazley’s breach in an amount to be proven on

summary judgment or at trial, including, but not limited to the full amount of Payless’

$1,268,750.00 Loss, resulting expenses, pre- and post-judgment interest, attorneys’ fees and costs


                                                -9-
     Case 5:21-cv-04033-JWB-KGG Document 1 Filed 05/19/21 Page 10 of 10




under Section 40-256 of the Kansas Statutes and/or other applicable laws, and any other relief the

Court deems just, equitable, and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.

                          DESIGNATION OF PLACE FOR TRIAL

       Plaintiff designates Topeka, Kansas as the place for trial.

DATED this the 19 day of May, 2021.
                                                    Respectfully submitted,

                                                   By:     Kevin W. Prewitt
                                                   Clark H. Cole #78821
                                                   ARMSTRONG TEASDALE LLP
                                                   7700 Forsyth Blvd., Suite 1800
                                                   St. Louis, Missouri 63105
                                                   314.621.5070
                                                   314.621.5065 (facsimile)
                                                   ccole@atllp.com

                                                   Kevin W. Prewitt #26209
                                                   ARMSTRONG TEASDALE LLP
                                                   2345 Grand Boulevard, Suite 1500
                                                   Kansas City, Missouri 64108-2617
                                                   816.221.3420
                                                   816.221.0786 (facsimile)
                                                   kprewitt@atllp.com

                                                            - and -

                                                   Christopher T. Kuleba
                                                   Florida Bar No. 105302
                                                   ckuleba@reedsmith.com
                                                   Pro Hac Vice Application To Be Filed
                                                   Garrett Nemeroff
                                                   Florida Bar No. 111675__
                                                   gnemeroff@reedsmith.com
                                                   Pro Hac Vice Application To Be Filed

                                                   REED SMITH, LLP
                                                   1001 Brickell Bay Drive, 9th Floor
                                                   Miami, FL 33131
                                                   Tel: 786-747-0200
                                                   Fax: 786-747-0299
                                                   Counsel for Plaintiff



                                                - 10 -
